ACCEPTED
                                                                                         01-14-00121-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   11/23/2015 9:10:48 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 1-14-00121-CR

                                In the                  FILED IN
                                                 1st COURT OF APPEALS
                         Court of Appeals            HOUSTON, TEXAS
                               For the           11/23/2015 9:10:48 AM
                       First District of Texas   CHRISTOPHER A. PRINE
                             At Houston                   Clerk

                    
                            No. 1268863
                        th
                  In 178 District Criminal Court
                       Harris County, Texas
                    
                   PAUL BRIONES, Appellant
                                  V.
                    THE STATE OF TEXAS
                              Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                       
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with indecency with a child (CR 12). The jury

         found appellant guilty and assessed punishment at 20 years in the

         Institutional Division of the Texas Department of Criminal Justice (CR

         50, 61). Appellant filed notice of appeal, and the court certified his right

         to appeal (CR-67-68).
2. The State’s brief was due November 16, 2015. The State hereby requests

   an extension for the filing of the State’s brief until December 16, 2015.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

The State has been working on and has filed the following briefs in the last
thirty days.

      Dunn v. State
      14-15-00340-CR
      State’s Brief filed October 26, 2015

      Gonzalez v. State
      01-15-00395-CR
      State’s Brief filed November 1, 2015

      Marcopoulos v. State
      01-15-00317-CR
      State’s Brief to be filed November 23, 2015


Furthermore, the undersigned attorney has been assigned the following
briefs in addition to the brief in this cause number.

      Tan v. State
      01-15-00511-CR
      State’s Brief due November 30, 2015

      Carter v. State
      01-14-01006-CR
      State’s Brief due December 7, 2015

      Uddin v. State
      14-15-00083-CR
      State’s Brief filed November 23, 2015
4. This is the State’s second request for an extension of time to file its brief.



WHEREFORE, the State prays that this Court will grant the requested

extension.

                                               Respectfully submitted,

                                               /s/ Kimberly Stelter
                                               KIMBERLY STELTER
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713) 755-5826
                                               Stelter_Kimberly@dao.hctx.net
                                               TBC No. 19141400
                        CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:


Daucie Schindler
Assistant Public Defender
1201 Franklin, 13th Floor
Houston, TX 77002
Daucie.Schindler@pdo.hctx.net




                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826

November 23, 2015